DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 15, 17, and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rendered indefinite because it is not clear which matrix material is required to be dielectric.  For the purpose of compact prosecution, the claim has been interpreted to mean the matrix material of the fibers.
The term "generally parallel" in claim 15 is a relative term which renders the claim indefinite.  The term "generally parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "generally parallel" in claim 17 is a relative term which renders the claim indefinite.  The term "generally parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 30 recites the limitation "the moving".  There is insufficient antecedent basis for this limitation in the claim.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-9, 15, 18-22, and 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao (US 2016/0168342) hereinafter Hsiao.
Regarding claim 1, Hsiao teaches:
A method (abstract), comprising:
generating an electric field (Fig 1; [0050]);
encompassing fibers within the electric field to orient the fibers in a desired orientation relative to each other (Fig 1: [0050-0051]; claim 6); and
subsequent to the encompassing, fixing the fibers in the desired orientation within a matrix material to at least partially create a composite part ([0050]).
Regarding claim 3, Hsiao teaches the method of claim 1.
Hsiao further teaches wherein the fibers are dielectric ([0051]).
Regarding claim 6, Hsiao teaches the method of claim 1.
Hsiao further teaches prior to the encompassing, electrostatically polarizing the fibers ([0050-0051]).
Regarding claim 7
Hsiao further teaches wherein the electrostatically polarizing comprises: positioning a first structure on a first side of the fibers and a second structure on a second side of the fibers that is opposite the first side; and applying a voltage across the first structure and the second structure sufficient to electrostatically polarize the fibers (Fig 1: [0050-0051]).
Regarding claim 8, Hsiao teaches the method of claim 1.
Hsiao further teaches wherein the electric field is a pulsed electric field ([0029]).
Regarding claim 9, Hsiao teaches the method of claim 1.
Hsiao further teaches wherein when the fibers are within the electric field, longitudinal axes of the fibers align with the electric field (Fig 1-2; [0048]).
Regarding claim 15, Hsiao teaches the method of claim 1.
Hsiao further teaches wherein in the desired orientation, all of the fibers are parallel or generally parallel to each other ([0052]).
Regarding claim 18, Hsiao teaches the method of claim 1.
Hsiao further teaches wherein in the desired orientation, voids are present within regions of the fibers (Fig 1).
Regarding claim 19, Hsiao teaches the method of claim 1.
Hsiao does not explicitly recite wherein the desired orientation imparts uniform material properties to the composite part.  However, since the prior art method teaches the same steps as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the claimed results.
Regarding claim 20, Hsiao teaches the method of claim 1.
Hsiao does not explicitly recite wherein the desired orientation imparts non-uniform material properties to the composite part.  However, since the prior art method teaches the same steps as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the claimed results.
Regarding claim 21, Hsiao teaches the method of claim 1.
Hsiao does not explicitly teach wherein the composite part comprises one or more of a score line, a fracture point, a drill hole location, or a radius associated with the desired orientation.
However, any point of the prior art composite part may be fractured or drilled into and thus inherently possesses a fracture point or a drill hole location.
Regarding claim 22, Hsiao teaches the method of claim 1.
Hsiao further teaches wherein during the encompassing the electric field relative to the fibers, the fibers are within a slurry ([0049-0050]).
Regarding claim 24, Hsiao teaches the method of claim 1.
Hsiao further teaches wherein the fixing comprises applying a tackifier to the fibers, and wherein the tackifier comprises the matrix material ([0049]).
Regarding claim 25, Hsiao teaches the method of claim 1.
Hsiao further teaches wherein the fixing comprises applying a tape to the fibers, and wherein the tape comprises the matrix material ([0056]).
Regarding claim 26, Hsiao teaches the method of claim 1.
Hsiao further teaches wherein the fixing comprises compacting the composite part ([0062]).
Regarding claim 27, Hsiao teaches the method of claim 1.
Hsiao further teaches wherein the fixing comprises at least partially curing the composite part ([0015]).
Regarding claim 28, Hsiao teaches the method of claim 1.
Hsiao further teaches wherein the fixing creates a first ply of composite material; and wherein the method further comprises: repeating the generating, the encompassing, and the fixing with respect to new fibers to create one or more additional plies of composite material; and stacking the first ply of composite material with the one or more additional plies of composite material ([0072]).
Regarding claim 29, Hsiao teaches the method of claim 1.
Hsiao further teaches wherein the encompassing the electric field relative to the fibers is performed while the fibers are within a viscous material of an at least partially assembled composite assembly, wherein the viscous material comprises the matrix material ([0040, 0043]).
Claim(s) 1, 3, 6-7, 9-10, 13-14, 16-22, 24, and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turng et al. (US 2011/0175259) hereinafter Turng.
Regarding claim 1
A method (abstract), comprising:
generating an electric field (Fig 1; [0038]);
encompassing fibers within the electric field to orient the fibers in a desired orientation relative to each other (Fig 1; [0039]); and
subsequent to the encompassing, fixing the fibers in the desired orientation within a matrix material to at least partially create a composite part ([0041]).
Regarding claim 3, Turng teaches the method according to claim 1.
Turng further teaches wherein the fibers are dielectric ([0029]).
Regarding claim 6, Turng teaches the method according to claim 1.
Turng further teaches prior to the encompassing, electrostatically polarizing the fibers ([0029]).
Regarding claim 7, Turng teaches the method according to claim 6.
Turng further teaches wherein the electrostatically polarizing comprises: positioning a first structure on a first side of the fibers and a second structure on a second side of the fibers that is opposite the first side; and applying a voltage across the first structure and the second structure sufficient to electrostatically polarize the fibers (Fig 2; [0038]).
Regarding claim 9, Turng teaches the method according to claim 1.
Turng further teaches wherein when the fibers are within the electric field, longitudinal axes of the fibers align with the electric field (Fig 5; [0038]).
Regarding claim 10, Turng teaches the method according to claim 1.
Turng further teaches wherein the moving the electric field relative to the fibers comprises: producing the electric field between two spaced-apart electrodes; and moving one or both of the electrodes relative to the fibers ([0043-0044]).
Regarding claim 13, Turng teaches the method of claim 11.
Turng further teaches wherein the moving one or both of the electrodes comprises moving the electrodes in the same direction relative to the fibers ([0043-0044]).
Regarding claim 14, Turng teaches the method of claim 10.
Turng further teaches wherein the encompassing further comprises removing the at least some of the fibers from within the electric field ([0043-0044]).
Turng does not explicitly recite that gravity causes the at least some of the fibers to lay-down on a surface in the desired orientation.
However, since the prior art method teaches the same steps as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the claimed results.
Regarding claim 16, Turng teaches the method of claim 1.
Turng further teaches wherein in the desired orientation, the fibers are in a non- uniform orientation (Fig 5).
Regarding claim 17, Turng teaches the method of claim 16.
Turng further teaches wherein in the non-uniform orientation, some of the fibers are parallel to each other, and are not parallel or generally parallel to others of the fibers (Fig 5).
Regarding claim 18, Turng teaches the method of claim 1.
Turng further teaches wherein in the desired orientation, voids are present within regions of the fibers (Fig 5).
Regarding claim 19, Turng teaches the method of claim 1.
Turng does not explicitly recite wherein the desired orientation imparts uniform material properties to the composite part.  However, since the prior art method teaches the same steps as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the claimed results.
Regarding claim 20, Turng teaches the method of claim 1.
Turng does not explicitly recite wherein the desired orientation imparts non-uniform material properties to the composite part.  However, since the prior art method teaches the same steps as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the claimed results.
Regarding claim 21, Turng teaches the method of claim 1.
Turng does not explicitly teach wherein the composite part comprises one or more of a score line, a fracture point, a drill hole location, or a radius associated with the desired orientation.
However, any point of the prior art composite part may be fractured or drilled into and thus inherently possesses a fracture point or a drill hole location.
Regarding claim 22, Turng teaches the method of claim 1.
Turng further teaches wherein during the encompassing the electric field relative to the fibers, the fibers are within a slurry (Fig 2; ([0038])).
Regarding claim 24, Turng teaches the method of claim 1.
Turng further teaches wherein the fixing comprises applying a tackifier to the fibers, and wherein the tackifier comprises the matrix material ([0038-0039]).
Regarding claim 27, Turng teaches the method of claim 1.
Turng further teaches wherein the fixing comprises at least partially curing the composite part ([0038-0039]).
Regarding claim 28, Turng teaches the method of claim 1.
Turng further teaches wherein the fixing creates a first ply of composite material; and wherein the method further comprises: repeating the generating, the encompassing, and the fixing with respect to new fibers to create one or more additional plies of composite material; and stacking the first ply of composite material with the one or more additional plies of composite material ([0043-0044]).
Regarding claim 29, Turng teaches the method of claim 1.
Turng further teaches wherein the encompassing the electric field relative to the fibers is performed while the fibers are within a viscous material of an at least partially assembled composite assembly, wherein the viscous material comprises the matrix material (0038-0039).
Regarding claim 30, Turng teaches the method of claim 29.
Turng further teaches curing the at least partially assembled composite assembly, wherein the moving the electric field relative to the fibers is performed concurrently with the curing, and wherein the viscous material is viscous as a result of the curing ([0041]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Moaseri et al. (US 2015/0147560) hereinafter Moaseri.
Regarding claim 2, Hsiao teaches the method of claim 1.
Hsiao further teaches wherein the fibers comprise composites ([0051]). 
Hsiao does not teach chopped fiber pieces.
In the same field of endeavor of fiber composites, Moaseri teaches using chopped carbon fibers for the motivation of improving the mechanical, electrical and thermal properties of the composites ([0004]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fibers as taught by Hsiao with the chopped fibers as taught by Moaseri in order to improve the mechanical, electrical and thermal properties of the composites.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Baughman et al. (US 2019/0096540) hereinafter Baughman.
Regarding claim 4, Hsiao teaches the method of claim 1.
Hsiao does not teach wherein each of the fibers comprises a reinforcing structure within a matrix, and wherein the matrix is dielectric.
In the same field of endeavor regarding nanofibers, Baughman teaches nanofiber sheathes comprising nanofibers with dielectric coating for the motivation of increasing the capacitance of the fibers ([0130]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the nanofibers as taught by Hsiao with the nanofiber sheathes as taught by Baughman in order to increase capacitance of the fibers.
Regarding claim 5
Hsiao further teaches wherein the reinforcing structure is electrically conductive ([0027]).
Claims 10-11, 13-14, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Turng et al. (US 2011/0175259) hereinafter Turng.
Regarding claim 10, Hsiao teaches the method of claim 1.
Hsiao does not teach wherein the encompassing comprises moving the electric field relative to the fibers from a configuration in which none of the fibers are encompassed by the electric field to a configuration in which the electric field encompasses at least some of the fibers, to orient the fibers in the desired orientation.
In the same field of endeavor regarding fiber composites, Turng teaches electrodes attached to a moving head for the motivation of manipulating the alignment of fillers in the matrix material ([0043-0044]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Hsiao to use the movable electrode head as taught by Turng in order to manipulate the alignment of fillers in the matrix material.
Regarding claim 11, Hsiao in view of Turng teaches the method of claim 10.
Turng further teaches wherein the moving the electric field relative to the fibers comprises: producing the electric field between two spaced-apart electrodes; and moving one or both of the electrodes relative to the fibers ([0043-0044]).
Regarding claim 13, Hsiao in view of Turng teaches the method of claim 11.
Turng further teaches wherein the moving one or both of the electrodes comprises moving the electrodes in the same direction relative to the fibers ([0043-0044]).
Regarding claim 14, Hsiao in view of Turng teaches the method of claim 10.
Turng further teaches wherein the encompassing further comprises removing the at least some of the fibers from within the electric field ([0043-0044]).
Hsiao in view of Turng does not explicitly recite that gravity causes the at least some of the fibers to lay-down on a surface in the desired orientation.
However, since the prior art method teaches the same steps as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the claimed results.
Regarding claim 30, Hsiao teaches the method of claim 29.
Hsiao does not teach further teaches further comprising curing the at least partially assembled composite assembly, wherein the moving the electric field relative to the fibers is performed concurrently with the curing, and wherein the viscous material is viscous as a result of the curing.
Turng teaches curing the at least partially assembled composite assembly, wherein the moving the electric field relative to the fibers is performed concurrently with the curing, and wherein the viscous material is viscous as a result of the curing for the motivation of resulting in composite having fillers with multi-directional orientations ([0041]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the method as taught by Hsiao to include a moving and curing step as taught by Turng in order to result in composite having fillers with multi-directional orientations.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Turng as applied to claim 11 above, and further in view of Suehiro et al. (US 2013/0171406) hereinafter Suehiro.
Regarding claim 12, Hsiao in view of Turng teaches the method of claim 11.
Hsiao in view of Turng does not teach wherein the moving one or both of the electrodes comprises moving the electrodes in opposite directions relative to the fibers.
In the same field of endeavor regarding composites, Suehiro teaches moving one or both of the electrodes comprises moving the electrodes in opposite directions relative to the particles for the motivation of enhancing the orientation properties of the particles ([0017]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the moving step as taught by Hsiao in view of Turng with the moving step as taught by Suehiro.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Kumar et al. (US 2016/0280890) hereinafter Kumar.
Regarding claim 16, Hsiao teaches the method of claim 1.
Hsiao does not teach wherein in the desired orientation, the fibers are in a non-uniform orientation.
In the same field of endeavor regarding fiber composites, Kumar teaches orienting fibers in a composite along the x-y and z axes for the motivation of increasing flexural strength, increased compressive strength, low thermal conductivity, decreased density, and/or decreased viscosity ([0057]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fiber orientation as taught by Hsiao with the orientation of fibers as taught by Kumar in order to increase flexural strength, increased compressive strength, low thermal conductivity, decreased density, and/or decreased viscosity.
Regarding claim 17, Hsiao in view of Kumar teaches the method of claim 16.
Kumar further teaches wherein in the non-uniform orientation, some of the fibers are parallel to each other, and are not parallel or generally parallel to others of the fibers ([0057]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Ahn et al. (US 2020/0262992) hereinafter Ahn.
Regarding claim 23, Hsiao teaches the method of claim 1.
Hsiao does not teach wherein during the encompassing the electric field relative to the fibers, the fibers are within a gas environment.
In the same field of endeavor regarding fiber composites, Ahn teaches using an air-laid method for the motivation of unidirectionally orienting fibers for a composite ([0010-0011]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Hsiao with the air-laid step as taught by Ahn in order to unidirectionally orient fibers for a composite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743